MEMORANDUM**
Jorge Martinez-Islas, his spouse Maria Escobedo-Jaimes, and their daughter Juanita Martinez-Escobedo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen or reconsider. We review for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition.
In their motion to reopen or reconsider, petitioners requested that the BIA consider the availability of repapering relief. See Alcaraz v. INS, 384 F.3d 1150, 1152-53 (9th Cir.2004) (describing the “safety-net provision for aliens rendered ineligible for suspension of deportation because of the retroactive stop-time rule” referred to as “repapering” relief). However, repapering relief is only available to aliens who are statutorily eligible for cancellation of removal. See id. at 1155; see also 65 Fed. Reg. 71273, 71274 (Nov. 30, 2000) (“Repapering applicants must also be statutorily eligible for cancellation of removal ... at the time of application.”). Here, the BIA correctly found that petitioners were ineligible for cancellation of removal because they overstayed their voluntary departure period. See 8 U.S.C. § 1229c(d). Accordingly, it was not an abuse of discretion to deny petitioners’ motion because they were not eligible for repapering relief.
We do not have jurisdiction to consider petitioners’ contentions regarding alleged error in the immigration judge’s (“IJ”) finding that they lacked requisite continuous physical presence for suspension of deportation because petitioners did not appeal the BIA’s summary affirmance of the IJ’s decision. See Martinez—Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.